DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/04/2021 has been entered. Claims 1-20 remain pending in the application. Claims 1, 4, 6-10, 16, and 19-20 were amended. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/06/2021.	
Claim Objections
Claim 8 is objected to because of the following:  Claim 8 status identifier is set "Original", it should be "Currently amended".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-6, 9-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deli Wang et al. (PG-Pub. US 20160239652), hereinafter Wang.
Regarding claim 1, Wang teaches: a pressure recording method (¶ [0030]  According to an embodiment, a method for authorizing and/or authenticating a user is schematically depicted in FIG. 1); 
comprising: in response to an occurrence of a user exerting pressure on a surface area coupled to a set of pressure sensors, receiving pressure sensor data (FIG. 1, ¶ [0030]… The method includes measuring a pressure profile of the user in step 101; ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors);
using the pressure sensor data to generate a time-varying spatial pressure distribution that defines the occurrence (FIG. 1, ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component; ¶ [0033] As used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel (this is equivalent to a time-varying spatial pressure distribution that defines an occurrence of a pressure event));
recording the time-varying spatial pressure distribution that defines the occurrence (¶ [0033] as used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel (this is equivalent to a time-varying spatial pressure distribution that defines an occurrence of a pressure event));
using at least some of the time-varying spatial pressure distribution to generate a pressure profile (FIG. 1, ¶ [0032] in step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component.);
and using the pressure profile to identify the user (FIG. 1, Step 104, match between the features of the measured pressure profile and features of the previously obtained pressure profile, if there is matched the user is identified and authenticated as a registered user , ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature).
Regarding claim 2, Wang teaches: the method of claim 1, further comprising identifying one or more patterns in the pressure profile to authenticate or identify the user in connection with at least one of an electronic commercial transaction, an Internet of Things (IoT) device, an automotive device, an identity and access management (IAM), or a robotic or high functioning touch sensing device (FIG. 1, ¶ [0034] In step 102, various features (patterns) may be extracted or otherwise determined from a pressure profile; ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature; ¶ [0039] If the identity is authenticated in step 106, a service may be provided, a message may be displayed or transmitted, a program may be executed. For example, a computer file may be opened, a system may be logged in, data may be transmitted (e.g., emails, financial data)).
Regarding claim 3, Wang teaches: the method of claim 1, further comprising associating the pressure profile with a user gesture (FIGS. 1-4, ¶ [0036] in step 103, comparing the (at least one) feature of the pressure profile to the (at least one) feature of a previously obtained, stored pressure profile of the user may be accomplished using any suitable algorithm. For example, the profile may include several pressure peak locations, and the predefined profile may include several predefined pressure peaks at the predefined locations; ¶ [0042] FIG. 3 shows exemplary features determined from the pressure profile in FIG. 2. The features may include location 301 of a pressure peak, distance 302 between two pressure peaks, an angle 303 between lines connecting neighboring pressure peaks, an area 304 enclosed by lines connecting neighboring pressure peaks
Note: current pending application discloses ¶ [0042]… In embodiments, sets of digital pixel data may be processed in certain data structures that store one or more characteristics representative of one or more user postures or gestures within the process of exerting pressure, such as twisting, tilting, curling, or rotating a finger at a certain angle or range of angles, applying more or less pressure at certain regions or segments, etc.,).
Regarding claim 4, Wang teaches: the method of claim 2, further comprising comparing the one or more patterns to patterns that have been obtained in a training phase to obtain a comparison result (FIG. 1, ¶ [0036] In step 103, comparing the (at least one) feature of the pressure profile to the (at least one) feature of a previously obtained, stored pressure profile of the user may be accomplished using any suitable algorithm; ¶ [0038] In some implementations more sophisticated algorithms may be used to perform the feature extraction and comparison process using various classification algorithms and clustering algorithms such as neural networks and deep learning models. These algorithm involve a training phase by definition).
Regarding claim 5, Wang teaches: the method of claim 4, further comprising, based on the comparison result, calculating a likelihood that the one or more patterns are associated with the user (FIG. 1, step 104, ¶ [0030] if the one or more features match the one or more features of a previously obtained pressure profile of the user to within a predefined threshold in step 104, the user is authorized and/or authenticated in step 106).
Regarding claim 6, Wang teaches: the method of claim 1, wherein the time-varying spatial pressure distribution emulates a multi-dimensional pressure sensor (¶ [0033] as used herein, a spatial pressure profile includes a plurality of values representing pressure at a plurality of locations (e.g., on a two-dimensional surface, or in a three-dimensional space) at any given time. Likewise, a temporal pressure profile includes a plurality of values representing pressure at a plurality of times on a given pressure sensor that represents a single location, point or pixel.).
Regarding claim 9, Wang teaches: a pressure sensing system for authenticating a user (¶ [0018] In accordance with another aspect of the methods, techniques, devices and systems shown herein, an electronic device is provided. The electronic device includes a processor, a display or touchpad and a computer-readable storage medium. The display or touchpad includes an array having a plurality of pressure sensors. The pressure sensors are configured to output an electrical signal to the processor based on a pressure applied thereon. The computer-readable storage medium has instructions recorded thereon);
the pressure sensing system comprising: a set of pressure sensors that, in response to an occurrence of a user exerting pressure on a surface area coupled to the set of pressure sensors, outputs pressure sensor data (¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors.);
one or more processors that, in response to receiving the pressure sensor data, generate a time-varying spatial pressure distribution, which defines the occurrence, to generate a pressure profile that identifies the user (FIG. 1, ¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component; ¶ [0035] The features that are extracted from the pressure profile essentially serve as a digital signature of the user and the process of comparing the features of the measured pressure profile to the stored pressure profile is essentially a process of verifying a digital signature. (See ¶ [0062]-¶ [0063]));
a memory device to store the time-varying spatial pressure distribution (FIG. 1, ¶ [0031] the previously obtained pressure profile may be treated as a known pressure profile of the The previously obtained pressure profile may be stored in a database that includes previously obtained pressure profiles of other users. (See ¶ [0062]-¶ [0063]).
Regarding claim 10, Wang teaches: the pressure sensing system according to claim 9, wherein the one or more processors cause the time-varying spatial pressure distribution to be recorded as a time-varying pressure profile (FIG. 1, ¶ [0032] In step 101, the pressure profile includes at least a temporal pressure profile component, which may be obtained using any suitable method. For example, the pressure profile may be obtained using a single pressure sensor or an array of pressure sensors. If an array of pressure sensors is employed, in some implementations the pressure profile may include both a spatial pressure profile component and a temporal pressure profile component).
Regarding claim 11, Wang teaches: the pressure sensing system according to claim 9, wherein the one or more processors use one or more patterns in the pressure profile as a biometric identifier to authenticate the user (¶ [0030] According to an embodiment, a method for authorizing and/or authenticating a user is schematically depicted in FIG. 1. The method includes measuring a pressure profile of the user in step 101; determining one or more features from the pressure profile in step 102; comparing the one or more features to one or more features of a previously obtained pressure profile of the user in step 103; if the one or more features match the one or more features of a previously obtained pressure profile of the user to within a predefined threshold in step 104, the user is authorized and/or authenticated in step 106; if the one or more features do not match the one or more features of the previously obtained pressure profile of the user to within the predefined threshold in step 104, the user is not authorized and/or authenticated in step 105).
Regarding claim 20, Wang teaches: the pressure sensing system according to claim 9, wherein the one or more processors convert at least some of the pressure sensor data to motion data (FIGS 2-4, ¶ ¶ [0041]-[0043], ¶ [0041] FIG. 2 shows, as contour diagrams, a pressure profile including values 210 representing pressure at a plurality of locations at a time T1, values 220 representing pressure at a plurality of locations at a time T2, and values 230 representing pressure at a plurality of locations at a time T3. In 210, three pressure peaks, 211, 212 and 213 may be identified. In 220, the three pressure peaks 211, 212 and 213 become (e.g., moved to) pressure peaks 221, 222 and 223, respectively. In 230, the three pressure peaks 221 and 223 become (e.g., moved to) pressure peaks 231 and 233, respectively; the pressure peak 222 disappears; and a new pressure peak 234 appears; (when sensed pressure profile changes location overtime, it represents motion data)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG-Pub. US 20160239652) in view of Daniel Rosenberg (PG-Pub. US 20170322674), hereinafter Rosenberg.
Regarding claim 7, Wang teaches: the method of claim 1 as applied above. 
Wang does not explicitly teach: wherein the time-varying spatial pressure distribution is measured in real-time.
However, in a related field, Rosenberg teaches: wherein the time-varying spatial pressure distribution is measured in real-time (¶ [0020] multiple touch pressure or force-sensing relative to a force-sensing apparatus refers to the ability of a computing system using touch-based sensors to distinguish and independently track multiple touches exerted in real-time against the sensing apparatus).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Rosenberg by including: wherein the time-varying spatial pressure distribution is measured in real-time in order to enable computing appliance operators to use multiple hands 
Regarding claim 16, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein the set of pressure sensors comprises capacitive pressure sensors.
However, Rosenberg teaches: wherein the set of pressure sensors comprises capacitive pressure sensors (¶ [0193] the present invention may be applied to a wide variety of variable impedance array (VIA) touch sensor technologies such as pressure sensors, capacitance sensors, optical sensors, photo-sensitive sensors, and RF-based sensor technologies).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Rosenberg by including: wherein the set of pressure sensors comprises capacitive pressure sensors in order to sense different types of materials (skin, plastic, metal, liquid) since capacitive sensors maybe contactless and can sense up to a large distance with small sensor size.
Regarding claim 17, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit.
However, Rosenberg teaches: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit (¶ [0294] the set of interpolating resistors which interconnect the interpolating electrodes in between the driven active electrode and the neighboring active electrodes, which are grounded, form a series of voltage dividers; ¶ [0297] because the voltage divider circuit between the columns and the current divider between the rows both behave linearly, the current contribution from each sensing element is additive).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Rosenberg by including: wherein some or all of the set of pressure sensors comprises an electrical contact that defines a voltage divider circuit in order to enable the interpolating property of the sensors.
Regarding claim 18, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density.
However, Rosenberg teaches: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density (¶ [0191] … For example, a sensor configuration in which the VIA further comprises physical columns electrically coupled to physical rows via a pressure-sensitive sensor element located at the intersections of the physical columns and the physical rows is anticipated wherein the pressure-sensitive sensor element is present in only a subset of the intersections to form a shaped sensor array. This permits a reduction in overall VIA sensor manufacture and creates the possibility of custom sensor applications and shapes/physical configurations which in some circumstances may have varying degrees of sensor density across the VIA array).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Rosenberg by including: wherein some or all of the set of pressure sensors are arranged in regions of differing spatial density in order to generate a two or three dimensional pressure profile of a user's pressure signature that uniquely identifies the user more efficiently.
Regarding claim 19, Wang in view of Rosenberg teaches: the pressure sensing system according to claim 18 as applied above. 
Rosenberg further teaches: wherein the regions of differing spatial density are arranged based on an expected level of pressure (¶ [0191]… For example, a sensor configuration in which the VIA further comprises physical columns electrically coupled to physical rows via a pressure-sensitive sensor element located at the intersections of the physical columns and the physical rows is anticipates wherein the pressure-sensitive sensor element is present in only a subset of the intersections to form a shaped sensor array. This permits a reduction in overall VIA sensor manufacture and creates the possibility of custom sensor applications and shapes/physical configurations which in some circumstances may have varying degrees of sensor density across the VIA array. ¶ [0202] the VIA (0112) may utilize a resistive or capacitive array consisting of rows and columns of sensor elements that may be arranged in a conventional orthogonal orientation, or in some circumstances, the VIA (0112) may be configured wherein the row/columns are not orthogonal to each other (as depicted in the example illustrated in FIG. 7 (0700). The VIA (0112) has interlinked impedance columns (IIC) may be configured to electrically connect, stimulate, or sense two or more columns/rows (via internal electrical column/row nodes within the (IIC) (0113) and (IIR) (0114)) in various configurations of connectivity).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Rosenberg by including: wherein the regions of differing spatial density are arranged based on an expected level of pressure in order to achieve a reduction in overall VIA sensor manufacture and create the possibility of custom sensor applications and shapes/physical configurations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG-Pub. US 20160239652) in view of Michael Cole (PG-Pub. US 20150282766), hereinafter Cole.
Regarding claim 8, Wang teaches: further comprising, storing the pressure profile in a database (FIG. 1, ¶ [0031] the previously obtained pressure profile may be treated as a known pressure profile of the user. The previously obtained pressure profile may be stored in a database that includes previously obtained pressure profiles of other users. ¶ [0036] In step 103, comparing the (at least one) feature of the pressure profile to the (at least one) feature of a previously obtained, stored pressure profile of the user may be accomplished using any suitable algorithm; ¶ [0038] In some implementations more sophisticated algorithms may be used to perform the feature extraction and comparison process. Examples of such algorithms include, but are not Neural networks, Perceptrons, Support vector machines, Gene expression programming) and clustering algorithms (e.g., Categorical mixture models, Deep learning methods, Hierarchical clustering (agglomerative or divisive), K-means clustering and Kernel principal component analysis (Kernel PCA))).
Although Wang teaches a database that stores pressure profiles that could be obtained by a training a model using known technique such as classification algorithms. Wang does not explicitly teach updating these models.
However, in a related field Cole teaches using trained models and updating object pressure properties (pressure profile) in the database (¶ ¶ [0081]-[0087], and ¶ [0097] … Once an object has been located with sufficient confidence, the invention continues to monitor and sample the region as appropriate to confirm the existence and properties of the object and to alter the region to track the positive contact and/or pressure sensor outputs as the object moves, either by predicting the expected possible locations of the object or by using a search algorithm. Such object locations, both identified and predicted, and object properties can be used immediately or stored and updated in a database or via some other persistence mechanism directly or remotely accessible by a processor… The object properties can be related in a model of the object and inferences about the object identity).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the Cole by including: updating a trained model stored in the data base in order to track any changes in a pressure profile that identifies an object/user overtime as disclosed by Cole in ¶ [0097].
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG-Pub. US 20160239652) in view of Majid Sarrafzadeh (PG-Pub. US 20140157911), hereinafter Sarrafzadeh.
Regarding claim 12, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric.
However, in a related field, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric (FIG. 2, ¶ [0057] In some embodiments, a textile sensor sheet can be implemented using textile fibers (e.g., synthetic or natural fibers) that are individually coated with an electrically conductive material, such as an electrically conductive polymer or a polymer with electrically conductive additives dispersed therein, and then knitted, woven, interlaced, bonded, or otherwise combined to form the sensor sheet.)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sarrafzadeh by including: wherein some or all of the set of pressure sensors comprise a fabric that has an electrical resistance that varies depending on an amount of force exerted on the fabric  in order to achieve reliable sensing elements for monitoring applications because of their flexibility, light weight, and cost-effectiveness.
Regarding claim 13, Wang in view of Sarrafzadeh teaches: the pressure sensing system according to claim 12 as applied above. 
Sarrafzadeh further teaches: wherein the fabric comprises a piezoresistive material (FIG. 2, ¶ [0057] Textile sensor array 100 can be implemented using a textile sensor sheet that exhibits a piezoresistive effect, namely an electrical resistance of the sensor sheet varies in response to an applied force or pressure).
Regarding claim 14, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix.
However, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix (¶ [0060] Each intersection of a top conductive bus and a bottom conductive bus sandwiches a portion of the textile sensor sheet, thereby forming a pressure sensor at that location. In such manner, an array of pressure sensors is formed as an M.times.N matrix of pressure sensors). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sarrafzadeh by including: wherein some or all of the set of pressure sensors are arranged in an N x M sensor matrix in order to configure a sensor array with any desired size to 
Regarding claim 15, Wang teaches: the pressure sensing system according to claim 9 as applied above. 
Wang does not explicitly teach: wherein some or all of the set of pressure sensors are spatially distributed in a predetermined pattern.
However, Sarrafzadeh teaches: wherein some or all of the set of pressure sensors are spatially distributed in a predetermined pattern (FIG. 2, ¶ [0059]-[0060]: the conductive buses of top layer 200 are oriented relative to the conductive buses of bottom layer 204 so as to cross over one another at crossing points or intersections. In the illustrated embodiment, the conductive buses of top layer 200 are substantially orthogonal to the conductive buses of bottom layer 204, although other crossing angles are contemplated).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sarrafzadeh by including: wherein some or all of the set of pressure sensors are spatially distributed in a predetermined pattern in order to configure a sensor array with any desired size/shape to achieve a more efficient way to generate a two or three dimensional pressure profile of a user's pressure signature that uniquely identifies the user.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 

Applicant further argues that claim 1 as amended, in the amendment dated 03/04/21, clarifies the claim language by adding the term “an occurrence” to distinguish the claim from the teaching of the prior art by Wang. Applicant argues that the two peaks of pressure in Wang FIG. 9, ¶ [0052] are two events or occurrences. Examiner respectfully disagrees. FIG. 9 discloses a pressure profile having a temporal component, Therefor, by definition, a temporal component is over a period of time. Hence, if the stored temporal pressure profile of pressure peaks is captured over a 30 second period for example, it is still one event particularly when compared to another temporal pressure profile for authentication purposes as disclosed in FIG. 9.
Moreover, assuming arguendo, that FIG. 9 shows more than one event or occurrence despite the fact that FIG. 9 shows only a temporal component of a pressure profile.  The broadest reasonable interpretation of a time-varying spatial pressure distribution as claimed in claim 1 is understood as a spatial pressure distribution varying over time. Wang in FIG. 2-4 show spatial pressure profile changing over time; ¶ [0043] “FIG. 4 shows another exemplary feature 410 determined from the pressure profile in FIG. 2, which is changes in a pressure peak location (peak 211 to peak 221 to peak 231, in this example) over time.” (also see ¶¶ [0032] - [0033]); an occurrence of exerting pressure on a pressure sensor to obtain a time-varying spatial pressure profile would look like a combined image of 210 at time T1, 220 at time T2, and 230 at time T3, in FIG. 2, which would show a change in 
    PNG
    media_image1.png
    427
    944
    media_image1.png
    Greyscale
location of the peak 211 to 221 to 231 over time but it would still be an occurrence. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665